Citation Nr: 1217738	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  07-21 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978 and various periods of active duty for training (ACDUTRA) with the U.S. Army reserves from September 1978 to July 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in February 2010.  A transcript of the hearing is of record.

The Board remanded this matter in August 2010 to verify the Veteran's dates of active duty for training, obtain the Veteran's reserve records and to provide the Veteran with a VA examination.  After completing the requested actions to the extent possible, the RO continued the denial of the claim as reflected in the January 2012 supplemental statement of the case (SSOC) and returned this matter to the Board for further appellate consideration.

The Veteran submitted additional evidence with a waiver of initial RO consideration in April 2012. The evidence includes two articles on exposure to PCBs at Fort McClellan, Alabama. The Board accepts the additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800, 20.1304(c) (2011). 


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's sleep apnea is not related to active military service.




CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

After careful review of the claims folder, the Board finds that a VA letter dated in November 2005 satisfied the duty to notify provisions prior to the initial AOJ decision.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the letter advised the Veteran what information and evidence was needed to substantiate his service connection claim for sleep apnea.  The Veteran was informed of his and VA's respective duties for obtaining evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  The Board observes that the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claim; however, such error is harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed disorder.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's active duty service treatment records, reserve service treatment records, service personnel records, private treatment records, a VA examination dated in October 2010, articles on exposure to polychlorinated biphenyl (PCB), lay statements from the Veteran and a transcript of the February 2010 Board hearing.  

The October 2010 VA examination report and the January 2012 addendum reflect that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and a physical evaluation.  Following the above, the examiner provided a diagnosis and a nexus opinion, which appears to be based on the evidence of record and medical literature.  As such, the Board finds the October 2010 VA examination is adequate for rating purposes.  

In addition, as noted in the Introduction, this issue was previously remanded in August 2010 in order to verify the Veteran's dates of ACDUTRA, obtain the Veteran's reserve records and to provide the Veteran with a VA examination.  The claims file contains the Veteran's reserve personnel records and the dates of the Veteran's ACDUTRA. The record also contains an October 2010 VA examination report.  The examiner reviewed the claims file and noted that she conducted this review in a January 2012 addendum.  She also provided an etiology opinion with a complete rationale. Accordingly, the Board finds that there has been substantial compliance with the August 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

 The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration. 

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Merits of the Claim for Service Connection

The Veteran claims that he has a current diagnosis of sleep apnea that is caused by exposure to chemicals while in the U.S. Army Reserves.  See October 2005 claim and June 2007 substantive appeal.  In the alternative, he contends that he had symptoms of sleep apnea during active duty service with a continuity of symptoms since service.  See appellant's post-remand brief dated in April 2012.

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24) (West 2002); 38 C.F.R. § 3.6(a) (2011).  The fact that an appellant has established status as a "veteran" for purposes of other periods of service does not obviate the need to establish that the claimant is also a "veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA. Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998).  The Board notes that sleep apnea is a disease, as opposed to an injury.  As such, the Veteran does not obtain the status of "veteran" with respect to manifestations of sleep apnea during any period of INACDUTRA, since INACDUTRA only covers injuries.

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology.   Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  

In assessing whether the Veteran is entitled to service connection for sleep apnea, the evidence of record must show that the Veteran has a current diagnosis of the claimed disability.  An October 2010 VA examination reveals that the Veteran has a current diagnosis of sleep apnea.  Thus, the Board finds that the Veteran has a current diagnosis of the claimed disability.

Nevertheless, the medical evidence does not show that the Veteran's current sleep apnea is related to active duty service or ACDUTRA or manifested by continuity of symptomatology indicative of sleep apnea after discharge from active duty military service.  The Veteran's service treatment records do not show any complaints of, or treatment for, sleep apnea during active duty service.  The first medical evidence of a diagnosis of sleep apnea was in June 2006, approximately 28 years after discharge from active duty service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service that resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   The Veteran first sought treatment for snoring on June 6, 2002 and he was diagnosed with sleep apnea.  He underwent a sleep study on June 13, 2002, which confirmed the diagnosis of obstructive sleep apnea syndrome.  The Board notes that the Veteran was not on ACDUTRA when he was first diagnosed with sleep apnea.  Furthermore, the medical record does not show that the Veteran first had symptoms of sleep apnea during a period of ACDUTRA.  

The Board recognizes that the Veteran asserts that the symptoms of his sleep apnea to include snoring, frequent awakening at night, daytime fatigue and headaches first began to manifest while he was on active duty with a continuity of symptoms since service.  See April 2012 Post-Remand Brief.  In this case, the Board finds that the Veteran is competent to report symptoms such as snoring, frequent awakening at night, daytime fatigue and headaches in service and a continuity of symptoms since service.   See Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, the Veteran has provided conflicting statements with respect to the onset of the symptoms of sleep apnea.  Specifically, the October 2010 VA examination report shows that the Veteran reported a history of snoring with disrupted sleep and fatigue which he believed began in at least 2002.  He also indicated that he had trouble breathing in 2003.  A June 2002 private treatment record shows that the Veteran reported a history of snoring for the past four and a half to five years, but that in the last two years his snoring had become increasingly loud.  His wife noted that he would gasp during his sleep as well as pause in breathing.  A June 2002 sleep disorder questionnaire reveals that the Veteran reported that his sleep-related problems include snoring and daytime sleeping developed when he was forty years old, which was approximately in 1997.  Thus, the Board concludes that the Veteran's assertion of having symptoms of sleep apnea in service and a continuity of symptoms since service are not credible.  

As the record does not contain evidence of sleep apnea during active duty, a diagnosis of sleep apnea during ACDUTRA or the onset of symptoms of sleep apnea during ACDUTRA and there is no credible or probative evidence of continuity of symptomatology of sleep apnea since active duty, the threshold question is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current sleep apnea and his active military service.

In this case, the record contains a negative medical opinion.  The Veteran was provided with a VA examination in October 2010.  After obtaining an oral history of the sleep disorder from the Veteran, reviewing the claims file and medical records to include two sleep studies and conducting a physical evaluation of Veteran, the examiner provided the opinion that the Veteran's sleep apnea is not caused by or the result of the Veteran's active military duties or exposure to environmental toxins.  She observed that it is well documented that the Veteran has obstructive sleep apnea which has progressed from mild in the early 2000s to moderate when tested less than two months ago.  A recent PFT notes a restrictive disorder due in part to his obesity.  His BMI is 40.66, which is an increase from 36.63 in 2008.  The examiner noted that a review of medical literature failed to find any connection between obstructive sleep apnea and environmental toxins.  She also explained that a review of the Veteran's service treatment records failed to show any symptoms or complaints that might have been related to a central or obstructive sleep apnea.  The examiner concluded that the Veteran's etiology of his current sleep apnea does not lie in his military service and is not related to any exposures to environmental toxins.  It is much more likely than not that the current obstructive sleep apnea is related to the Veteran's obesity and body habitus.  The Board finds that the VA opinion is probative as the examiner reviewed the record and provided a clear rationale for her opinion based on medical evidence and medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

The Board notes that the Veteran contends that his sleep apnea is caused by exposure to chemicals, particularly PCBs.  The Veteran's lay assertions regarding medical matters such as the opinion that sleep apnea is related to military service to include chemical exposure has no probative value because lay persons are not competent to offer such medical opinion as it requires special medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by the Veteran is not competent medical evidence and does not prove a relationship between the Veteran's current sleep apnea and his military service to include any alleged exposure to chemicals.  

The Veteran also submitted articles on chemical poisoning to include PCBs in the environment near Fort McClellan, Alabama and an article from the website of the U.S. Environmental Protection Agency regarding the health effects of PCBs.  The Board notes that nothing in these articles indicate that the Veteran's sleep apnea is related to exposure to PCBs.  Therefore, this information does not constitute probative evidence that the Veteran's sleep apnea is etiologically related to military service to include any alleged exposure to chemicals. 

In conclusion, the evidence of record shows that there is no contemporaneous evidence that indicates the Veteran had sleep apnea during active duty or had its onset of sleep apnea during ACDUTRA, there is no credible lay evidence of continuity of symptomatology since active duty military service and the probative medical opinion provide evidence against the claim that his current sleep apnea is related to active military service.  For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for sleep apnea.  Accordingly, the Board concludes that service connection sleep apnea is not warranted.


ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


